Citation Nr: 0122944	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty for more than 22 years 
prior to his retirement in October 1997.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO).

By decision issued in August 2000, the Board granted service 
connection for sinusitis, as well as increased ratings to 20 
percent each for service-connected right shoulder and left 
knee disorders.  Entitlement to service connection for 
cervical strain, as well as an increased rating for service-
connected left knee disorder, was denied.  The Board also 
determined that the veteran had presented a plausible claim 
for service connection for gastroesophageal reflux disease 
(GERD), but remanded the issue to the RO for purposes of 
additional evidentiary development.

Following compliance, the RO confirmed and continued the 
denial of the veteran's GERD claim in a May 2001 supplemental 
statement of the case.  The veteran's appeal has been 
returned to the Board for additional consideration.

In its August 2001 Informal Hearing Presentation, the 
American Legion contends that service connection for diabetes 
is warranted. However, it does not appear that the RO has 
addressed this matter.  Since this issue has not been 
properly developed for appellate consideration by the Board, 
and is not inextricably intertwined with the issue on appeal, 
it is hereby referred to the RO for appropriate action.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2001).  Duty to Assist Regulations 
for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on these new statutory and regulatory changes, as well 
as review of the record, it is the opinion of the Board that 
additional development needs to be accomplished before the 
appellant's claim can be considered further.

As alluded to above, the Board remanded this issue to the RO 
for further evidentiary development in August 2000.  Although 
there was no evidence of GERD during service, GERD was 
diagnosed within 6 months of the veteran's service discharge.

On remand, the veteran was afforded VA examination in 
February 2001.  At that time, the veteran reported that he 
has pain, like a gas pain, when he lies down at night.  An 
upper gastrointestinal (UGI) series with x-ray and barium 
swallow was noted to be normal with no evidence of hiatal 
hernia or GERD.  Based on a review of the record, and the 
examination, the examiner diagnosed GERD by history, absent 
by x-ray.

However, in an addendum, the examiner indicated that the 
veteran has "clinical GERD" and that this has no 
relationship to military service.  The examiner opined that 
the problem is due to an incompetent cardioesophageal 
sphincter which is congenital.  He also has a congenital 
esophageal hiatal hernia.  The examiner noted that when one 
has a hiatal hernia and GERD, the GERD is more severe.  The 
examiner further commented that reflux could be demonstrated 
by x-ray; the veteran has an esophageal hiatal hernia noted.

With respect to this, the representative contends, in 
essence, that the February 2001 VA examiner's findings not 
supported by the evidentiary record.  The February 2001 VA 
examiner's conclusions appear to be in direct opposition to 
the entirely normal findings reflected the UGI series with x-
ray and barium swallow.  For instance, the UGI reflects a 
normal esophagus, and no evidence of GERD or hiatal hernia.  
The inconsistency contained in the medical report detracts 
from its probative value.  Consequently, the Board finds that 
another VA examination is required.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA and Duty to Assist Regulations for 
VA.  This development does not take the place of the RO's 
responsibility for also ensuring compliance therewith.  
Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for claimed gastroesophageal 
reflux disease, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.  The RO is again advised 
that efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

2.  The RO should schedule another VA 
gastrointestinal examination to determine 
the nature and etiology of any GERD.  
Therefore, it is important that the 
physician be provided with the claims 
folder and a copy of this Remand for 
review in conjunction the examination.  
All appropriate tests and evaluations, to 
include an additional upper 
gastrointestinal series, if deemed 
necessary, should be done.  The examiner 
should offer an opinion as to whether the 
veteran has GERD, and if so, whether it 
had its onset in service or increased in 
severity therein.  The examiner should 
specify whether it is more likely, less 
likely or as likely as not that GERD is 
related to service either by way of 
incurrence or aggravation.  If the 
examiner's conclusions are inconsistent 
with objective findings, including 
laboratory and radiographic findings, the 
examiner must explain the basis for the 
conclusions.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)) are fully met.  

4.  Thereafter, the RO should 
readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled examination may result in 
the denial of the claim on appeal.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

